VAN GRAAFEILAND, Circuit Judge
(dissenting):
A Federal judge rearranging a State’s penal or educational system is like a man feeding candy to his grandchild. He derives a great deal of personal satisfaction from it and has no responsibility for the results. “Where, as here, the exercise of authority by state officials is attacked, federal courts must be constantly mindful of the ‘special delicacy of the adjustment to be preserved between federal equitable power and State administration of its own law.’ [Citations omitted].” Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 607, 46 L.Ed.2d 561, 44 U.S.L.W. 4095, 4100 (Jan. 21, 1976). I see no pressing need for Federal interference in this case, which involves duties created by State statute; and I would affirm on the opinion below.